Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application CN2017 10876308.6 filed on September 25, 2017.  It is noted that Applicant has filed a certified copy of the application as required by 35 U.S.C. 119(b).


REASONS FOR ALLOWANCE
The rejections to Claims 1-18 for non-statutory double patenting is withdrawn in light of the Terminal Disclaimer filed and approved on 1/13/22.

The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (ZHIRKOV, Pub. No.: US 2014-0164454; WINTERS, Pub. No.: US 2014-0372891; TURNER, Pub. No.: US 2011-0072955) does not teach nor suggest in detail the limitations: 
“A special effect synchronization method, comprising: obtaining timestamps marked corresponding to rhythm points of a music file; in response to playing a video file, playing the music file and adding a special effect in the video file based on the timestamps; and in response to that playback of the video file is ended, generating a  
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record ZHIRKOV does not teach or suggest in detail a system or a method that supports obtaining timestamps marked that correspond to rhythm points of a music file.  The prior art does not teach that in response to playing a video file, playing the music file that includes these rhythm points and then adding a special effect in the video file based on these timestamps.  Finally the prior art does not disclose that in response to the played back video file which as thus ended,  adding the special effect in the video file based on the timestamps such that in response to determining that a preset timestamp is reached, automatically adding the special effect in the video file as amended by the Applicant.  
ZHIRKOV only teaches a special effect synchronization when the specified video file is played, playing the music file and adding a special effect synthesizing the specified video file, the music file, and the special effect.  The closest NPL SETHARES (SETHARES, “Rhythm and transforms”, 2007) only discloses computer implemented rhythm music file processing for selecting corresponding music and rhythm matching pairs downloaded from the internet but is silent as to at least disclosures directed 
Whereas, as stated above, Applicant’s claimed invention recites obtaining timestamps marked that correspond to rhythm points of a music file, as well as in response to playing a video file, playing the music file that includes these rhythm points and then adding a special effect in the video file based on these timestamps.  The claims also recite that in response to the played back video file ended, adding the special effect in the video file based on the timestamps such that in response to determining that a preset timestamp is reached, automatically adding the special effect in the video file. 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-2, 4-8, 10-14, 16-18 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481